                              Case 3:20-mc-00755                  Document 3       Filed 08/19/20       Page 1 of 6

$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u 2ULJLQDO                u 'XSOLFDWH2ULJLQDO


                                           81,7(' 67$7(6 ',675,&7 &2
                                                                   2857
                                                                    857
                                                                                                                              07/29/2020
                                                                         IRUWKH
                                                                 District of Oregon
                                                          BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                                                                                                                        s/E. Oss
                  ,QWKH0DWWHURIWKH6HDUFKRI
             (Briefly describe the property to be searched                                                                                 6
              or identify the person by name and address)                          &DVH1RPF
       6DPVXQJ PRGHO 6 FHOOXODU WHOHSKRQH LQ D UHG 2WWHU
         %R[ EUDQG FDVH GHVFULEHG LQ $WWDFKPHQW $ LQ
       HYLGHQFH VWRUDJH DW WKH )HGHUDO 3URWHFWLYH 6HUYLFH

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU
           $QDSSOLFDWLRQE\ DIHGHUDOODZ HQIRUFHPHQW RIILFHU RUDQDWWRUQH\ IRUWKHJRYHUQPHQWUHTXHVWVWKHVHDUFKDQGVHL]XUH
RIWKHIROORZLQJSHUVRQRUSURSHUW\ ORFDWHG LQWKH                                  'LVWULFWRI             2UHJRQ
(identify the person or describe the property to be searched and give its location)
  6DPVXQJ PRGHO 6 FHOOXODU WHOHSKRQH LQ D UHG 2WWHU %R[ EUDQG FDVH PRUH IXOO\ GHVFULEHG LQ $WWDFKPHQW $ LQ HYLGHQFH VWRUDJH
  DW WKH )HGHUDO 3URWHFWLYH 6HUYLFH )LHOG 2IILFH LQ 3RUWODQG 2UHJRQ




        ,ILQGWKDWWKHDIILGDYLW V RUDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHDUFKDQGVHL]HWKHSHUVRQRUSURSHUW\
GHVFULEHGDERYHDQGWKDWVXFKVHDUFKZLOOUHYHDO (identify the person or describe the property to be seized)
  7KH LQIRUPDWLRQ DQG LWHPV VHW IRUWK LQ $WWDFKPHQW % KHUHWR




          <28$5(&200$1'('WRH[HFXWHWKLVZDUUDQWRQRUEHIRUH             August 12, 2020 (not to exceed 14 days)
       ✔ LQWKHGD\WLPHDPWRSP
       u                                 u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG

        8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ
        7KHRIILFHUH[HFXWLQJWKLVZDUUDQWRUDQRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDQLQYHQWRU\
DVUHTXLUHGE\ODZDQGSURPSWO\UHWXUQWKLVZDUUDQWDQGLQYHQWRU\WR 86 0DJLVWUDWH -XGJH -ROLH 5XVVR YLD WKH &OHUN V 2IILFH 
                                                                                                  (United States Magistrate Judge)

     u 3XUVXDQWWR86&D E ,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
  H[FHSWIRUGHOD\RIWULDO DQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
     u IRU         GD\V(not to exceed 30) u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI                                           


'DWHDQGWLPHLVVXHG              July 29, 2020             11:15am
                                                                                                          Judge’s signature

&LW\DQGVWDWH             3RUWODQG 2UHJRQ                                       +RQRUDEOH -ROLH 5XVVR 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
                                                                                                        Printed name and title
Case 3:20-mc-00755   Document 3   Filed 08/19/20   Page 2 of 6
           Case 3:20-mc-00755         Document 3      Filed 08/19/20    Page 3 of 6




                                      ATTACHMENT A

                                      Item to be Searched

       A black Samsung model S7 cellular telephone in a red Otter Box brand case,

International Mobile Equipment Identity (IMEI) number 357752070860619, located at

the Federal Protective Service (FPS) Field Office evidence storage in Portland,

Oregon. Three photos of the phone follow:
            Case 3:20-mc-00755          Document 3     Filed 08/19/20     Page 4 of 6




                                        ATTACHMENT B

                                        Items to Be Seized

       1.      All data, files, images, and videos on the device described in Attachment A that

relate to and are evidence of violations of 86&ௗ I  , involving the attempted arson of

the Mark O. Hatfield U.S. Courthouse by Kevin Benjamin WEIER and at least one other

unidentified individual, from June 13, 2020, to the present, including:

               a.      Text messages, available in both short message service and messaging

applications, pertaining to the attempted arson of or other damage to the Hatfield Courthouse, or

protest activities at the courthouse.

               b.      Photos and videos of WEIER or others damaging or attempting to damage

the Hatfield Courthouse.

               c.      Photos and videos showing WEIER at or near the Hatfield Courthouse on

or about July 12-13, 2020.

               d.      Logs of incoming or outgoing telephone calls, and the telephone numbers

that called or were being called from the device, on or about July 12-13, 2020.

               e.      Calendar or travel information for WEIER for the month of July 2020.

       2.      Evidence of user attribution showing who used or owned the device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.

       3.      Records evidencing the use of the Internet, including:

               a.      Records of Internet Protocol addresses used.




Attachment B                                                                                Page 1
            Case 3:20-mc-00755        Document 3        Filed 08/19/20    Page 5 of 6




               b.     Records of Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages, search terms that the user entered

into any Internet search engine, and records of user-typed web addresses.

               c.     Records of data storage accounts and use of data storage accounts.

               d.     Information posted to social media accounts documenting WEIER’s plans

or preparations for committing the crime of arson, or his activities at the Hatfield Courthouse on

or about July 12-13, 2020.

       4.      As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or

stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.

                                       Search Procedure

       5.      The examination of the device may require authorities to employ techniques,

including computer-assisted scans of the entire medium, which might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

       6.      The initial examination of the device will be performed within a reasonable

amount of time not to exceed 120 days from the date of the warrant is executed. If the

government needs additional time to conduct this review, it may seek an extension of that time

period from the Court within the original 120-day period from the date the warrant is executed.

The government shall complete this review within 180 days of the date the warrant is executed.

If the government needs additional time to complete that review, it may seek an extension of the

time period from the Court.



Attachment B                                                                                 Page 2
              Case 3:20-mc-00755        Document 3       Filed 08/19/20      Page 6 of 6




        7.      If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the device or image do not contain any data falling within

the scope of the warrant, they will not search or examine those files or folders further without

authorization from the Court. Law enforcement personnel may continue to examine files or data

falling within the purview of the warrant, as well as data within the operating system, file

system, software application, etc., relating to files or data that fall within the scope of the

warrant, through the conclusion of the case.

        8.      If an examination is conducted, and it is determined that the device does not

contain any data falling within the ambit of the warrant, the government will return the device to

its owner within a reasonable period of time following the search and will seal any image of the

device, absent further authorization from the Court.

        9.      The government may retain the device if it contains contraband or evidence, if it

is a fruit or an instrumentality of a crime, or to commence forfeiture proceedings against the

device and/orthe data contained therein.

        10.     The government will retain a forensic image of the device for a number of

reasons, including proving the authenticity of evidence to be used at trial, responding to

questions regarding the corruption of data, establishing the chain of custody of data, refuting

claims of fabricating, tampering, or destroying data, and addressing potential exculpatory

evidence claims where, for example, a defendant claims that the government avoided its

obligations by destroying data or returning it to a third party.




Attachment B                                                                                      Page 3
